Banke, Judge.
The plaintiff appeals following the entry of a directed verdict for the defendants in his action for false imprisonment and malicious prosecution. The notice of appeal specifies that no transcript of evidence will be included in the record on appeal. In accordance with this mandate, no transcript has been transmitted to us. Held:
In the absence of a transcript or stipulation of evidence prepared in accordance with Code Ann. § 6-805, we must assume that the trial court’s assessment of the plaintiffs evidence was correct. See American Vigorelli, Inc. v. Smith, Phillips & Dipietro, 157 Ga. App. 52 (276 SE2d 158) (1981); Morris v. Hodge, 152 Ga. App. 815, 817 (264 SE2d 482) (1979).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.